Citation Nr: 0328572	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-15 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
the service-connected generalized anxiety disorder, to 
include symptoms of post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from September 1941 to 
September 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the RO.  

Although prior correspondence from the veteran indicated a 
desire for a Board hearing, in April 1999, the veteran 
submitted additional correspondence that indicated he no 
longer desired a hearing.  

The Board remanded the case to the RO for additional 
development of the record in June 2000.  



FINDING OF FACT

The service-connected generalized anxiety disorder with PTSD 
symptoms is shown to be productive of a disability picture 
that more nearly approximates that of occupational and social 
impairment with deficiencies in most areas, such as work,  
thinking, and mood, due to difficulties in adapting to 
stressful circumstances, and severe impairment in the ability 
to obtain and retain employment; neither total occupational 
and social impairment, totally incapacitating psychoneurotic 
symptoms, nor demonstrable inability to obtain or retain 
employment due to service-connected disability is 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 70 percent 
rating, but not higher, for the service-connected generalized 
anxiety disorder with PTSD are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (effective prior to and as of 
November 7, 1996).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The record contains sufficient information to decide the 
claim.  This includes VA examination performed to evaluate 
the severity of the service-connected disability.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

Specifically, the RO first informed the veteran of the 
provisions of the VCAA in a letter sent in May 2001.  In July 
2001, the veteran's representative indicated that the veteran 
had no further evidence to submit and requested that the 
Board promulgate its decision.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Evaluation of the Service-Connected Generalized Anxiety 
Disorder,
to Include Symptoms of PTSD


A.  Factual Background 

A careful review of service department records shows that the 
veteran participated in the following battles and campaigns 
in Central Europe and in Africa during World War II:  Naples-
Foggia; Normandy; Northern France; Rhineland; Rome-Arno; 
Sicily; and Tunisia.  

The record contains several statements from former soldiers 
who had served with the veteran, indicating that the veteran 
had experienced nervousness and shell shock in service and 
was treated for his nerves.  

In March 1990, the National Personnel Records Center informed 
the veteran that his service medical records were unavailable 
and indicated that they were destroyed in a fire at that 
facility in 1973.  

A report of VA examination in June 1993 shows that the 
veteran did not meet the criteria for a diagnosis of PTSD at 
that time.

Another report of VA examination in June 1993 shows a 
diagnosis of anxiety disorder, not otherwise specified, 
related to military service.  The veteran reported feeling 
saddened and tearful when he recounted memories of war.  He 
still had nightmares of war-related experiences.  Reportedly, 
he had felt nervous and tremulous since his discharge from 
service.  

A statement from the veteran received in February 1997 
reflects that he was being treated for PTSD at a VA facility.  

In a decision promulgated in July 1997, the Board granted 
service connection for an anxiety disorder and denied service 
connection for PTSD.  

The veteran underwent a VA examination in August 1997.  He 
reported being jumpy, anxious, tense and hyper-aroused; he 
also had multiple complaints of intrusive recollections of 
gruesome combat experiences, as well as bad nightmares and 
flashbacks.  The veteran reported being over-reactive to 
noises and avoiding events that reminded him of the war.  

Upon examination, the veteran was anxious and tense; there 
was a notable right arm tremor, which apparently had 
persisted since his discharge from service.  The veteran was 
clearly unautonamically over-aroused.  He burst into tears on 
several different occasions while describing his combat 
experiences.  His personal care and general activities of 
daily living have apparently deteriorated since the death of 
his wife, a year and a half ago.  The veteran's children 
assist him with activities of daily living.  

The diagnoses on Axis I were those of PTSD; and anxiety 
disorder, not otherwise specified.  A GAF (Global Assessment 
of Functioning) score of 45 was assigned, indicative of 
serious impairment in social and occupational functioning.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

In a December 1997 rating decision, the RO assigned a 50 
percent rating for the service-connected anxiety disorder 
under Diagnostic Code 9413, effective in November 1991.  

The veteran underwent a VA examination in May 1998.  He 
reported daily symptoms of anxiety and PTSD.  He continued to 
undergo treatment and take medication.  There had been no 
remission of his symptoms within the last year.  The VA 
examiner noted that the veteran was currently retired and 
lived with his son, who helped him with activities of daily 
living.  He continued to suffer from chronic anxiety.  

The VA examiner noted that the veteran had a restricted 
emotional range and felt cut off from other people.  He 
spontaneously reported hypervigillance, poor sleep and an 
exaggerated startle response.  

Upon examination, the veteran appeared to be his stated age 
with no psychomotor abnormalities except for a tremor of the 
right arm and hand.  He was cooperative; his mood was anxious 
and depressed.  His affect was constricted in range.  The 
veteran was frequently tearful when describing the invasion 
of Normandy and the liberation of Buchenwald.  

Regarding his thought content, the veteran was preoccupied 
with combat experiences and with World War II.  He was not 
suicidal, homicidal or delusional.  He did not have paranoid 
ideation or grandiosity.  His thought processes were goal-
directed, and he showed some cognitive impairment.  

The veteran was oriented to the day and month, but stated 
that it was '89 instead of '98.  He continued to get the year 
wrong on several tries.  The veteran had difficulties with 
short-term memory; he remembered 3 of 3 objects immediately, 
but only 1 of 3 objects after several minutes.  

The diagnoses on Axis I were those of generalized anxiety 
disorder and PTSD.  A GAF score of 45 was assigned separately 
for generalized anxiety disorder as well as for PTSD, 
indicative of serious impairment in social and occupational 
functioning.  DSM-IV.  An overall GAF score of 40 was 
assigned, indicative of major impairment in several areas.  
I.  

The veteran underwent a VA examination in April 2002.  He was 
interviewed in the presence of his daughter, who helped him 
to understand and better answer questions.  The VA examiner 
noted that the veteran had a good relationship with his 
family members.  

Upon examination, the veteran was very warm and effusive, 
often blessing and thanking the VA examiner; he frequently 
evoked religious images.  He had difficulty at times 
understanding what was asked; questions had to be repeated 
several times.  The veteran denied having delusions and 
hallucinations; his eye contact was good.  

The veteran was able to maintain minimal personal hygiene; 
his son helped him clean his apartment.  The veteran was 
oriented times three.  He had difficulty registering the word 
"vase," frequently mispronouncing it.  There were no gross 
memory problems.  There was no evidence of obsessive or 
ritualistic behavior.  His rate and flow of speech were 
unimpaired.  

The veteran denied having panic attacks.  He could spell 
"world" forwards, but not backwards.  He reportedly slept 
fairly well, about four to five hours per night, plus an hour 
nap.  The VA examiner noted that the veteran appeared a bit 
confused, and it often took several repeated attempts for 
clarification.  

The diagnosis on Axis I was that of anxiety disorder, not 
otherwise specified.  The VA examiner noted that the veteran 
did not meet the criteria for PTSD, but indicated that the 
veteran had significant symptoms of PTSD that interfered with 
his quality of life.  A GAF score of 60 was assigned, due 
solely to the anxiety disorder, which was indicative of 
moderate symptoms.  DSM-IV.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evidence shows that the service-connected psychiatric 
disability has been classified primarily as an anxiety 
disorder with symptoms of PTSD.   In this case, the Board is 
unable to disassociate any PTSD symptoms from the veteran's 
service-connected generalized anxiety disorder.  Accordingly, 
the Board will evaluate the service-connected disability as 
generalized anxiety disorder and PTSD under Diagnostic Code 
9400.  

A 50 percent rating requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 including Diagnostic 
Code 9400 (1995).  

The regulations for evaluation of mental disorders were 
revised, effective on November 7, 1996.  61 Fed. Reg. 52695- 
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130 including Diagnostic 
Code 9400, effective on November 7, 1996, generalized anxiety 
disorder and PTSD are rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent.  

In this case, the evidence shows that the veteran has been 
attending individual therapy sessions for PTSD regularly 
since 1997 and has received medications for treatment of his 
anxiety.  A report of the 1998 VA examination reflects 
abnormal clinical findings and severe symptomatology 
attributed to both the generalized anxiety disorder and 
symptoms of PTSD.  

The more recent report of VA examination in 2001 shows 
moderate to at times severe symptomatology attributed solely 
to the veteran's generalized anxiety disorder.  

The evidence shows that the veteran is retired and no longer 
works.  His GAF scores reflecting both the generalized 
anxiety disorder and PTSD have ranged from 40 to 50, 
indicative of serious impairment in occupational functioning 
(e.g., unable to keep a job).  

However, the Board finds both the medical evidence and the 
veteran's statements as reflecting less serious impairment in 
social functioning (e.g., few friends).  

The evidence overall shows that the service-connected 
disability picture more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas, such as work, thinking, mood, and difficulty in 
adapting to stressful circumstances, as well as severe 
impairment in the ability to obtain and retain employment.  

The evidence as a whole does not reflect that the symptoms of 
the service-connected generalized anxiety disorder and 
symptoms of PTSD are of such severity as to warrant the 
assignment on the basis of total occupational and social 
impairment or totally incapacitating psychoneurotic symptoms.  

The veteran also is not shown to be demonstrably unable to 
obtain or retain employment due solely to service-connected 
disability.  

These symptoms are not reported:  gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, and disorientation to time or place.  

The Board finds that the veteran's ongoing treatment for PTSD 
has appeared to help with regard to activities of daily 
living and with the handling of his anxiety.  The VA 
examiners also noted his mood as being both anxious and 
depressed, and his affect as constricted.  

The evidence shows confusion, as well as cognitive 
impairment.  However, total occupational and social 
impairment with symptoms such as memory loss for names of 
close relatives or own name is not demonstrated.  

The Board finds that the evidence shows that the level of 
impairment due to the service-connected generalized anxiety 
disorder with PTSD symptoms supports the assignment of a 
70 percent rating under either set of rating criteria.  

The Board finds that the evidence shows that this level of 
impairment due to the service-connected generalized anxiety 
disorder with PTSD symptoms has existed since the effective 
date of the claim.  Fenderson, 12 Vet. App. 119.  
Accordingly, a "staged" rating is not indicated.  





ORDER

An initial rating of 70 percent for the service-connected 
generalized anxiety disorder with PTSD symptoms is granted, 
subject to the regulations applicable to the payment of VA 
monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



